Name: 2001/21/EC: Commission Decision of 21 December 2000 amending Decision 98/121/EC approving the multiannual guidance programme for the fishing fleet of the Netherlands for the period from 1 January 1997 to 31 December 2001 (notified under document number C(2000) 4015)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 2001-01-10

 Avis juridique important|32001D00212001/21/EC: Commission Decision of 21 December 2000 amending Decision 98/121/EC approving the multiannual guidance programme for the fishing fleet of the Netherlands for the period from 1 January 1997 to 31 December 2001 (notified under document number C(2000) 4015) Official Journal L 005 , 10/01/2001 P. 0010 - 0011Commission Decisionof 21 December 2000amending Decision 98/121/EC approving the multiannual guidance programme for the fishing fleet of the Netherlands for the period from 1 January 1997 to 31 December 2001(notified under document number C(2000) 4015)(Only the Dutch text is authentic)(2001/21/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the Fisheries sector(1), and in particular Articles 5 and 6 thereof,Having regard to Council Decision 97/413/EC of 26 June 1997 concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation(2), and in particular Article 9(1) thereof,Whereas(1) The objectives fixed by Commission Decision 98/121/EC of 16 December 1997 approving the multiannual guidance programme for the fishing fleet of the Netherlands for the period from 1 January 1997 to 31 December 2001(3) were calculated using the information available at that time.(2) In the light of new information provided by the Netherlands on the historical capacity and activity levels of vessels in the fleet the objectives should be revised.(3) The measures envisaged in the present Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1The table of objectives for the multiannual guidance programmes for the fishing fleet of the Netherlands for the period 1997 to 2001, shown in the Annex to the present Decision, including the footnotes, cancels and replaces that shown in the Annex to Decision 98/121/EC.Article 2This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 30.12.1999, p. 10.(2) OJ L 175, 3.7.1997, p. 27.(3) OJ L 39, 12.2.1998, p. 15.ANNEXThe Netherlands>TABLE>